Ghee v Hudson Tr. Lines, Inc. (2017 NY Slip Op 00924)





Ghee v Hudson Tr. Lines, Inc.


2017 NY Slip Op 00924


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Tom, J.P., Renwick, Saxe, Feinman, Gesmer, JJ.


3002 100143/11

[*1]Carolyn Ghee, Plaintiff-Appellant,
vHudson Transit Lines, Inc., et al., Defendants-Respondents, Majed Al Salaj, et al., Defendants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about March 19, 2015,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 17, 2017,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 7, 2017
CLERK